SEVENTH COURT OF APPEALS
  SET FOR SUBMISSION ON ORAL ARGUMENT TUESDAY, DECEMBER 1, 2015
                           AT 1:30 P.M.

      (Before, Chief Justice Brian Quinn, Justice James T. Campbell, Justice Patrick A. Pirtle)



07-15-00060-CV       Jody James Farms, JV v. The Altman Group,                 Floyd County
                     Inc. and Laurie Diaz

                     JENKINS, WAGNON & YOUNG, P.C.                             O/A Requested
                      (Jody D. Jenkins) – Appellant

                     FIELD, MANNING, STONE, HAWTHORNE                          O/A Requested
                      & AYCOCK, P.C. (Anna McKim, J. Paul
                      Manning) – Appellees



07-15-00102-CV       Ronald Whittington and Mary Whittington                   Potter County
                     v. Jay Green and Connie Green

                     SELL GRIFFIN MCLAIN P.C.                                  O/A Requested
                      (Kerry McLain) – Appellants


                     BURDETT MORGAN WILLIAMSON                                 O/A Requested
                      & BOYKIN, LLP
                      (Wyatt L. Brooks, Lewis Coppedge)
                      – Appellees